DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that directly and indirectly depend from claims 1, 4, 6, 15 are rejected due to said dependency. 
	Claim 1 recites the limitation “the cover cap being hermetically sealed to the substrate by wafer-to-wafer bonding technology or another wafer-level hermetic packaging technique”. While claim 1 is directed towards an apparatus, this limitations recites a method step. Therefore, it is unclear in what way this limitation is further limiting the claimed cover cap structure. Clarification is requested via amendments. 
	Claim 6 recites the limitation "the optical assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 15 recites the limitation "the optical assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delbeke et al. (USPN 2017/0071510-Cited by the applicant) in view of Sherrer et al. (USPN 2009/0154872-Cited by the Applicant).
	Regarding claims 1 and 13, Delbeke et al. discloses an implantable optical sensor (figure 6 [0009]) comprising a photonic integrated circuit comprising a substrate (element 606 figure 6) and an optical microstructure (element 610 figure 6) integrated with the substrate (figures 6 and 7), wherein the optical microstructure is positioned to form an exposed optical interaction area on a part of a surface of the substrate (figures 6 and 7), wherein the photonic integrated circuit further comprises a cover ([0100]) on a part of the substrate adjacent to the optical interaction area, the cover being hermetically sealed to the substrate, and at least one active component ([0017], [0102]) positioned in a sealed cavity formed between the surface and the cover, wherein the substrate comprises at least one optical feedthrough (element 612 figure 6) extending from the sealed cavity to the optical interaction area, the optical feedthrough 
	Regarding claims 2, 14, the above combination teaches or suggest at least one electrical feedthrough extending from the sealed cavity to an area of the substrate outside of the sealed cavity (figures 6, 7 element 624).
	Regarding claims 3, the above combination teaches or suggest at least one electrical feedthrough extends from the sealed cavity to a surface of the substrate opposite to the cover cap (figures 6, 7 element 624).
	Regarding claim 4, the above combination teaches or suggest the cover cap is made of a fluid-sealing material, e.g. glass, metal, silicon, polymer, or a combination thereof (Sherrer et al. [0054]).
	Regarding claim 5, the above combination teaches or suggest the cover cap comprises an electromagnetic shielding layer ([114]).

	Regarding claim 7, the above combination teaches or suggest the protection layer has an aperture for the exposed optical interaction area (figures 6 and 7).
	Regarding claim 8, the above combination teaches or suggest an energy supply device positioned in the sealed cavity (figures 6 and 7).
	Regarding claim 9, the above combination teaches or suggest the at least one active component is attached to the surface within the sealed cavity (figures 4, 6, 7, 13).
	Regarding claim 10, the above combination teaches or suggest an antenna ([0099]).
	Regarding claim 11, the above combination teaches or suggest the optical interaction area is a sensing area ([0017]).
	Regarding claims 12 and 17, the above combination teaches or suggest a bottom edge of the cover cap, with which the cover cap is hermetically sealed to the substrate, is flangeless and is in direct contact with the surface of the substrate (figures 6 and 7).
	Regarding claim 16, the above combination teaches or suggest the cover cap is hermetically sealed to the substrate by laser bonding or anodic bonding ([0017], [0099]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARJAN FARDANESH/Examiner, Art Unit 3791